       Case 1:19-cv-11509-LAK-GWG Document 9 Filed 01/30/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

CURATED WORKS INC., d/b/a CURATED,                         Civil Action No. 1:19-cv-11509-
                                                           LAK-GWG
                               Plaintiff,

          vs.

DEAL.COM, INC. a/k/a DEAL.COM GLOBAL,
INC. d/b/a CURATED.COM,

                               Defendant.



  DEFENDANT DEAL.COM, INC., D/B/A CURATED.COM’S NOTICE OF MOTION
     TO DISMISS THIRD CAUSE OF ACTION IN PLAINTIFF’S COMPLAINT


          PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of Law in

Support of Defendant Deal.com, Inc., d/b/a Curated.com’s Motion to Dismiss Third Cause of

Action in Plaintiff’s Complaint, Defendant Deal.com, Inc., d/b/a Curated.com, by and through its

attorneys, Lathrop GPM LLP, moves this Court, before the Honorable Lewis A. Kaplan, United

States District Judge, at the United States Courthouse, 500 Pearl Street, New York, New York

10007, on a date and time to be set by the Court, for an Order dismissing with prejudice the third

cause of action in Plaintiff’s Complaint in the above-referenced action pursuant to Federal Rule

of Civil Procedure Rule 12(b)(6), and for such further relief as the Court may deem just and

proper.


          Signature block on following page




32105263
     Case 1:19-cv-11509-LAK-GWG Document 9 Filed 01/30/20 Page 2 of 3




Dated: January 30, 2020              Respectfully submitted,

                                     /s/ Erica J. Van Loon

                                     Erica J. Van Loon (pro hac vice pending)
                                     LATHROP GPM LLP
                                     1888 Century Park East, Suite 1000
                                     Los Angeles, CA 90067
                                     Telephone: (310) 789-4659
                                     Facsimile: (310) 789-4601
                                     Erica.VanLoon@LathropGPM.com

                                     Attorneys for Defendant
                                     Deal.com, Inc. dba Curated.com




                                   -2-
          Case 1:19-cv-11509-LAK-GWG Document 9 Filed 01/30/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 30, 2020, I filed and therefore caused the foregoing

Defendant Deal.Com, Inc., d/b/a Curated.com’s Notice of Motion to Dismiss Third Cause of

Action in Plaintiff’s Complaint to be served via CM/ECF in the United States District Court for

the Southern District of New York on all parties registered for CM/ECF in the above-captioned

matter.



                                                /s/ Erica J. Van Loon

                                                Erica J. Van Loon (pro hac vice pending)
                                                LATHROP GPM LLP
                                                1888 Century Park East, Suite 1000
                                                Los Angeles, CA 90067
                                                Telephone: (310) 789-4659
                                                Facsimile: (310) 789-4601

                                                Attorneys for Defendant
                                                Deal.com, Inc. dba Curated.com




                                                  -3-
